 27306 NLRB No. 4MARCAR INDUSTRIAL UNIFORM CO.1The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.The judge credited the testimony of employee Monge that PlantManager Gadol told her that ``[T]he union is not going to come in
here, not even by force,'' but he made no finding that this separately
violated the Act, and the General Counsel excepts. We find merit
in the exception and find that Gadol violated Sec. 8(a)(1) by imply-
ing that it was futile for the employees to select the Union as their
bargaining representative.2The General Counsel excepted to the failure to order that the no-tice to employees be posted in both English and Spanish. We agree
with the General Counsel and we shall modify the recommended
Order in this respect.Marcar Industrial Uniform Co., Inc. and Inter-national Association of Machinists and Aero-
space Workers, AFL±CIO. Case 24±CA±6201January 17, 1992DECISION AND ORDERBYMEMBERSDEVANEY, OVIATT, ANDRAUDABAUGHOn July 18, 1991, Administrative Law Judge LowellM. Goerlich issued the attached decision. The Re-
spondent filed exceptions and a supporting brief, and
the General Counsel filed exceptions, a supporting
brief, and an answering brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions and to adopt the recommended Order2asmodified.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent,
Marcar Industrial Uniform Co., Inc., Rio Grande, Puer-
to Rico, its officers, agents, successors, and assigns,
shall take the action set forth in the Order as modified.1. Insert the following as paragraph 1(e) and reletterthe subsequent paragraph.``(e) Representing to employees that it would be fu-tile for them to select the Union as their bargaining
representative.''2. Substitute the following for paragraph 2(a).
``(a) Post at its Rio Grande, Puerto Rico plant cop-ies of the attached notice marked ``Appendix''10inEnglish and Spanish. Copies of the notice, on formsprovided by the Regional Director for Region 24, afterbeing signed by the Respondent's authorized represent-
ative, shall be posted by the Respondent immediately
upon receipt and maintained for 60 consecutive days in
conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other
material.''3. Substitute the attached notice for that of the ad-ministrative law judge.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
ask employees what they think aboutthe union movement.WEWILLNOT
solicit employees to report to usabout the union movement.WEWILLNOT
tell our employees that their union ac-tivities are being watched.WEWILLNOT
threaten our employees that if theUnion comes into the plant we will close it.WEWILLNOT
represent to our employees that itwould be futile for them to select the Union as their
bargaining representative.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.MARCARINDUSTRIALUNIFORMCO., INC.Stanley A. Orenstein, Esq., for the General Counsel.Victor M. Comolli, Esq., of San Juan, Puerto Rico, for theRespondent.Juan L. Maldonado, of Rio Piedras, Puerto Rico, for theCharging Party. 28DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1It was stipulated that the next corporate name of the Respondentis Ropa Sultana, Inc.2The facts found are based on the record as a whole and the ob-servation of the witnesses. The credibility resolutions have been de-
rived from a review of the entire testimonial record and exhibits,
with due regard for the logic of probability, the demeanor of the wit-
nesses, and the teachings of NLRB v. Walton Mfg. Co., 259 U.S.404, 408 (1962). As to those witnesses testifying in contradiction of
the findings, their testimonies have been discredited either as having
been in conflict with the testimonies of credible witnesses or because
the testimony was in and of itself incredible and unworthy of belief.
All testimony has been reviewed and weighed in the light of the en-
tire record. No testimony has been pretermitted.3The Respondent admitted this paragraph in the complaint.4Santos Monge explained in respect to the word movement,``Upon using the word movement, we understood it to have to do
with the union. There was no other word that we could associate
with the word, movement, that didn't mean union.''DECISIONSTATEMENTOFTHE
CASELOWELLM. GOERLICH, Administrative Law Judge. Thecharged filed by International Association of Machinists and
Aerospace Workers, AFL±CIO (the Union) on July 9, 1990,
was served on Marcar Industrial Uniform Co., Inc.,1the Re-spondent, by certified mail on July 10, 1990. A complaint
and notice of hearing was issued August 23, 1990. In the
complaint, among other things, it was alleged that the Re-
spondent had engaged in the violation of Section 8(a)(1) of
the National Labor Relations Act (the Act).The Respondent filed a timely answer denying that it hadcommitted the unfair labor practices alleged.The matter came on for hearing on March 14, 1992, atHato Rey, Puerto Rico.Each party was afforded a full opportunity to be heard, tocall, to examine and cross-examine witnesses, to argue orally
on the record, to submit proposed findings of fact and con-
clusions, and to file briefs. All briefs have been carefully
considered.On the entire record in this case and from my observationof the witnesses and their demeanor, I make the followingFINDINGSOF
FACT,2CONCLUSIONS, ANDREASONSTHEREFORI. THEBUSINESSOFTHERESPONDENT
At all times material, the Respondent, a corporation au-thorized to do business in the Commonwealth of Puerto
Rico, has been engaged in manufacturing industrial uniforms
and operates a facility located at Rio Grande, Puerto Rico
(the plant).In the normal course and conduct of its business oper-ations described above, the Respondent annually derives
gross revenues in excess of $500,000 and annually purchases
and receive goods and materials valued in excess of $50,000
directly from suppliers located outside the Commonwealth of
Puerto Rico.The Respondent is, and has been at all times material, anemployer engaged in commerce and in a business affecting
commerce within the meaning of Section 2(2), (6), and (7)
of the Act.II. THELABORORGANIZATIONINVOLVED
The Union is, and has been at all times material, a labororganization within the meaning of Section 2(5) of the Act.III. THEUNFAIRLABORPRACTICES
FactsAt all times material, Ralph Gadol (Gadol), has been, andis now, plant manager of the Respondent, action on its be-
half, and at all times material has been, and is now, a super-
visor within the meaning of Section 2(11) of the Act and an
agent of Respondent within the meaning of Section 2(2) of
the Act.3Additionally, the parties stipulated that ``Angel LuisMaldonado, who is also known as Wiso, his nickname,
Maldonado was a Section 2(11) supervisor and a Section
2(13) agent as defined by the National Labor Relations
Board as amended during the period of time contemplated by
the complaint in this case, number 24±CA±6201.''The General Counsel offered the following evidence as hisprima facie case.The Union commenced the organization of the Respond-ent's employees in March 1990. The organizational efforts
took the form of organizational meetings, distribution of
handbills, and solicitation of union card signers. Sonia Santos
Monge, an employee of the Respondent, participated in the
union organizational campaign by passing out cards and dis-
tributing ``papers'' outside the plant. She also attended union
meetings. Gadol observed Santos Monge in the presence of
Juan L. Maldonado, the Union's representative.On May 11, 1990, Gadol engaged Santos Monge in con-versation outside the office in the plant. Gadol asked Santos
Monge ``what did [she] think of the movement,'' she an-
swered that ``she couldn't say because [she] wasn't very sure
of what was going on.'' Gadol responded that ``He wanted
the best for his employees. That anything that [she] saw of
the movement,4that [she] should let him know about it.''Several days later while Santos Monge was explainingwhat Gadol had said to her to a group of employees. Super-
visor Angel Luis Maldonado approached. Maldonado told
Santos Monge that she ``should take care'' because ``they
had put a person to watch [her] to see what [she] was dong
in the union.'' The surveillancer was Supervisor Abigail
Ramos from whom he received the information.Again on June 7, 1990, Gadol engaged Santos Monge inconversation at her machine. Gadol asked, ``did you find out
what happened to Converse? She answered ``No.'' Gadol
then told her that ``they closed Converse down because of
the Union ... and the same thing that happened at Con-

verse is going to happen here. And because the union is not
going to come in here, not even by force.''The Union filed a petition for an election on June 1, 1990.Hearing on the petition was commenced on June 19 and was
adjourned. It has been concluded because the ``C'' case
charge was filed in this case.The Respondent offered Gadol as a witness for its defense.He denied categorically the statements attributed to him by
Santos Monge. Thus, whether the Respondent committed un-
fair labor practices depends on the credibility of the wit-
nesses. 29MARCAR INDUSTRIAL UNIFORM CO.5In weighing the credibility of Santos Monge and Gadol I havealso considered she was a current employee of the Respondent, that
she had testified in the representation proceedings, that the Respond-
ent failed to call Angel Luis Maldonado, and that the General Coun-
sel failed to call corroborating witnesses in regard to the Maldonado
incident.6See Rossmore House, 269 NLRB 1176 (1984).7See St. Mary's Home, 258 NLRB 1024 (1981).8See Hendrix Mfg. Co. v. NLRB, 321 F.2d 100 (5th Cir. 1963).9If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-ommended Order shall, as provided in Sec. 102.48 of the Rules, beadopted by the Board and all objections to them shall be deemed
waived for all purposes.10If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''Conclusions and Reasons ThereforI carefully observed the demeanor of both Gadol andSantos Monge and I conclude that Santos Monge was telling
the truth.5Accordingly, I find that the Respondent violated Section8(a)(1) of the Act:1. By Gadol's interrogation of Santos Monge as to whatshe thought about the (union) movement.62. By Gadol's solicitation of Santos Monge to report whatshe saw of the (union) movement.73. By Maldonado's representation that Santos Monge wasbeing watched to see what she was doing with the Union.4. By Gadol's clear implication to Santos Monge that ifthe Union prevailed the Respondent would close the plant.8CONCLUSIONSOF
LAW1. The Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act,
and it will effectuate the purposes of the Act for jurisdiction
to be exercised here.2. By interfering with, restraining, or coercing employeesin the exercise of rights guaranteed by Section 7 of the Act,
the Respondent has engaged in unfair labor practices within
the meaning of Section 8(a)(1).3. The aforesaid unfair labor practices are unfair practicesaffecting commerce within the meaning of Section 2(6) and
(7) of the Act.REMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I recommend that it cease and desist
therefrom and take certain affirmative action designed to ef-
fectuate the policies of the Act.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended9ORDERThe Respondent, Marcar Industrial Uniform Co., Inc.(Ropa Sultana, Inc.) Rio Grande, Puerto Rico, its officers,
agents, successors, and assigns, shall1. Cease and desist from
(a) Interrogating employees as to what they thought aboutthe union movement.(b) Soliciting employees to report what they saw of theunion movement.(c) Representing to employees that employees were beingwatched to see what they were doing with the union.(d) Representing to employees that if the union came intothe plant the plant would close.(e) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the National Labor Relations
Act to engage in self-organization; to form, join, or assist
any union; to bargain collectively through a representative of
their own choosing; to act together for the purpose of collec-
tive bargaining or other mutual aid or protection; or to re-
frain from the exercise of any and all of these things.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act. (a) Post at its Rio Grande,
Puerto Rico plant copies of the attached notice marked ``Ap-
pendix.''10Copies of the notice, on forms provided by theRegional Director for Region 24, after being signed by the
Respondent's authorized representative, shall be posted by
the Respondent immediately upon receipt and maintained for
60 consecutive days in conspicuous places including all
places where notices to employees are customarily posted.
Reasonable steps shall be taken by the Respondent to ensure
that the notices are not altered, defaced, or covered by any
other material.(b) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent hastaken to comply.